DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021 has been entered.

	
Response to Amendment
Office action is responding to the amendments filed on 02/05/2021. Claims 1-20 are pending. Claims 1-2, 7, 12 and 15 have been amended. Claims 16-20 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. [US 2016/0292043] in view of Bachu et al. [US 2015/0052366] and in further view of Chavda et al. [US 2014/0074794].
Claim 1 is rejected over Dennis, Bachu and Chavda.
Dennis teaches “An article comprising at least one non-transitory machine-readable storage medium comprising instructions executable by a processing resource of a computing device to:” as “The interconnection via system bus 75 allows the central processor 73 to communicate with each subsystem and to control the execution of instructions from system memory 72 or the storage device(s) 79 (e.g., a fixed disk, such as a hard drive or optical disk), as well as the exchange of information between subsystems. The system memory 72 and/or the storage device(s) 79 may embody a computer readable medium.” [¶0100] (Instructions stored in computer readable medium are executed to perform the method.)
“send the consistent-in-time data set and an executable copy of the rehydrating agent to a storage resource.” as “The restore component 216 can be configured to receive a restoration request indicating to restore a particular data item on the data system 106, and generate and send 
Dennis does not explicitly teach generate a consistent-in-time data set of deduplicated data;
generate a rehydrating agent that is executable to restore the deduplicated data of the consistent-in-time data set to an original form; and
However, Bachu teaches “generate a consistent-in-time data set of deduplicated data; and” as “In the event that the data is stored in a processed form (e.g., compressed, encrypted, deduplicated, etc.), the processing is undone by the recover storage backend to return the data to plain state before further processing is performed. In the event that the data is desired to be written to storage in a processed form (e.g., compressed, encrypted, deduplicated, etc.), the processing is performed by the recover storage backend before processing.” [¶0019] (Deduplicated data is generated and transmitted to the restore point.)
Dennis and Bachu are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis and Bachu before him/her, to modify the teachings of Dennis to include the teachings of Bachu with the motivation of perform various recover storage operations efficiently including the creation of a synthetic full backup, a backup clone operation, and a backup data staging operation. [Bachu, ¶0019]
The combination of Dennis and Bachu does not explicitly teach generate a rehydrating agent that is executable to restore the deduplicated data of the consistent-in-time data set to an original form; and
“generate a rehydrating agent that is executable to restore the deduplicated data of the consistent-in-time data set to an original form; and” as “deduplication module 122 operates generally to divide a data object into data chunks for storage, retrieve data chunks, and restore data objects.” [¶0026] (The deduplicating module works as the rehydrating agent, which restores data from backup [i.e., consistent in time])
Dennis, Bachu and Chavda are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Bachu and Chavda before him/her, to modify the teachings of combination of Dennis and Bachu to include the teachings of Chavda with the motivation of optimizing the restoration of deduplicated data that is stored on a server within a data backup/archiving system. [Chavda, ¶0001]
Claim 2 is rejected over Dennis, Bachu and Chavda.
Dennis does not explicitly teach wherein the generation of the consistent-in-time data set is in response to a request for an archive of the deduplicated data, and the consistent-in-time data set is sent to be archieved at the storage resource.
However, Bachu teaches “wherein the generation of the consistent-in-time data set is in response to a request for an archive of the deduplicated data, and the consistent-in-time data set is sent to be archieved at the storage resource.” as “In various embodiments, an efficient data rehydration system is used for synthetic full processing, data copying, data cloning, data migration, in-transit data encryption and/or compression, in-transit data deduplicated, or any other appropriate data assembly and reconstruction.” [¶0020] (Archiving of deduplicated data is done by rehydration. Archiving of data is a consistent-in-time process.)
Claim 6 is rejected over Dennis, Bachu and Chavda.
Dennis does not explicitly teach wherein the rehydrating agent comprises a virtual storage appliance.
However, Bachu teaches “wherein the rehydrating agent comprises a virtual storage appliance.” as “In various embodiments, data storage device 106, backup storage device 108, backup storage device 110, and backup storage device 112 comprise single storage devices such as a hard disk, a tape drive, a semiconductor memory, a plurality of storage devices such as a redundant array system (e.g., a redundant array of independent disks (RAID)), a system for storage such as a library system or network attached storage system, a virtual storage (e.g., a LUN, or logical unit), or any other appropriate storage device or system.” [¶0023] (The backup storage where the rehydrating agent is executed can be a virtual storage.)
Claim 7 is rejected over Dennis, Bachu and Chavda.
Dennis teaches “in response to the determination of an occurrence of the trigger event, to generate an executable copy of a rehydrating agent” as “The restore component 216 can be configured to receive a restoration request indicating to restore a particular data item on the data system 106, and generate and send instructions to the backup system 102 to restore the data item on the data system 106.” [¶0053] (To restore data [i.e., rehydrate], instructions [i.e., rehydrating agent] are generated.)
“send the consistent-in-time data set and an executable copy of the rehydrating agent to a storage resource.” as “The restore component 216 can be configured to receive a restoration request indicating to restore a particular data item on the data system 106, and generate and send instructions to the backup system 102 to restore the data item on the data system 106.” [¶0053] (The generated instructions are sent to the restore point.)

generate deduplicated data;
determine an occurrence of a trigger event;
in response to the determination of an occurrence of the trigger event, generate a consistent-in-time data set of the deduplicated data;
that is executable to restore the deduplicated data of the consistent-in-time data set to an original form; and
However, Bachu teaches “A system comprising: a processor; and at least one non-transitory machine-readable storage medium comprising instructions executable by the processor to:” as “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.” [¶0016]
“generate deduplicated data;” as “In the event that the data is desired to be written to storage in a processed form (e.g., compressed, encrypted, deduplicated, etc.), the processing is performed by the recover storage backend before processing.” [¶0019] (The system comprises a deduplication engine.)
“determine an occurrence of a trigger event;” as “In some embodiments, the read thread queue has associated information including a recover session ID, a save set ID, a clone session ID, an operation type (e.g., save set consolidation, cloning, staging, synthetic full generation, etc.), a number of completed saves, an operation status (e.g., full, started, partial, empty, done, 
“in response to the determination of an occurrence of the trigger event, to generate a consistent-in-time data set of the deduplicated data;” as “In the event that the data is stored in a processed form (e.g., compressed, encrypted, deduplicated, etc.), the processing is undone by the recover storage backend to return the data to plain state before further processing is performed. In the event that the data is desired to be written to storage in a processed form (e.g., compressed, encrypted, deduplicated, etc.), the processing is performed by the recover storage backend before processing.” [¶0019] (Deduplicated data is generated and transmitted to the restore point.)
Dennis and Bachu are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis and Bachu before him/her, to modify the teachings of Dennis to include the teachings of Bachu with the motivation of perform various recover storage operations efficiently including the creation of a synthetic full backup, a backup clone operation, and a backup data staging operation. [Bachu, ¶0019]
The combination of Dennis and Bachu does not explicitly teach that is executable to restore the deduplicated data of the consistent-in-time data set to an original form; and
However, Chavda teaches “that is executable to restore the deduplicated data of the consistent-in-time data set to an original form; and” as “deduplication module 122 operates generally to divide a data object into data chunks for storage, retrieve data chunks, and restore 
Dennis, Bachu and Chavda are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Bachu and Chavda before him/her, to modify the teachings of combination of Dennis and Bachu to include the teachings of Chavda with the motivation of optimizing the restoration of deduplicated data that is stored on a server within a data backup/archiving system. [Chavda, ¶0001]
Claim 8 is rejected over Dennis, Bachu and Chavda.
Dennis does not explicitly teach wherein the consistent-in-time data set represents a subset of the deduplicated data, and the instructions are executable to determine the subset of deduplicated data.
However, Bachu teaches “wherein the consistent-in-time data set represents a subset of the deduplicated data, and the instructions are executable to determine the subset of deduplicated data.” as “The plurality of storage locations and lengths indicate chunks from a client system stored as part of a full or as an incremental backup session on a storage device attached to a storage node.” [¶0018] (An incremental backup is the subset of the full backup.)
Claim 10 is rejected over Dennis, Bachu and Chavda.
Dennis does not explicitly teach wherein the storage resource is a physical tape, and the instructions are executable to update the physical tape with the consistent-in-time data set and the executable copy.
“wherein the storage resource is a physical tape, and the instructions are executable to update the physical tape with the consistent-in-time data set and the executable copy.” as “data storage device 106, backup storage device 108, backup storage device 110, and backup storage device 112 comprise single storage devices such as a hard disk, a tape drive, a semiconductor memory, a plurality of storage devices such as a redundant array system (e.g., a redundant array of independent disks (RAID)), a system for storage such as a library system or network attached storage system, a virtual storage (e.g., a LUN, or logical unit), or any other appropriate storage device or system.” [¶0023] (The storage from where backup data is transmitted can have a tape based backup system.)
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. [US 2016/0292043] in view of Okada et al. [US 2008/0178185] and in further view of Chavda et al. [US 2014/0074794].
Claim 12 is rejected over Dennis, Okada and Chivda.
Dennis teaches “generating, by a computing device, a rehydrating agent” as “The restore component 216 can be configured to receive a restoration request indicating to restore a particular data item on the data system 106, and generate and send instructions to the backup system 102 to restore the data item on the data system 106.” [¶0053] (To restore data [i.e., rehydrate], instructions [i.e., rehydrating agent] are generated.)
“sending, by the computing device,  the consistent-in-time data set and an executable copy of the rehydrating agent to a remote storage resource.” as “The restore component 216 can be configured to receive a restoration request indicating to restore a particular data item on the data system 106, and generate and send instructions to the backup system 102 to restore the data item on the data system 106.” [¶0053] (The generated instructions are sent to the restore point.)

that is executable to restore the deduplicated data of the consistent-in-time data set to an original form; and
However, Okada teaches “A method comprising: generating, by a computing device, a consistent-in-time data set of deduplicated data;” as “when said volume group includes a plurality of backup volumes serving respectively as backup destination logical volumes for said plurality of logical volumes, and data that are always consistent at a point in time when backup is obtained are stored in each of said plurality of backup volumes, said priority determination unit determines said priority of each of said applications on the basis of an execution sequence of a plurality of jobs that are processed by each of said plurality of applications, such that said priority increases steadily toward an application that processes a job to be executed earliest, and said restoration instruction unit issues said restoration instruction such that restoration is executed in sequence from said logical volume used by said application having the highest priority.” [Claim 8] (Consistent-in-time restoration [i.e., rehydration] is done based on the restoration instruction [i.e., rehydrating agent].)
Dennis and Okada are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis and Okada before him/her, to modify the teachings of Dennis to include the teachings of Okada with the motivation of when recovery is performed using this backup technique, the data volumes belonging to the 
The combination of Dennis and Okada does not explicitly teach that is executable to restore the deduplicated data of the consistent-in-time data set to an original form; and
However, Chavda teaches “that is executable to restore the deduplicated data of the consistent-in-time data set to an original form; and” as “deduplication module 122 operates generally to divide a data object into data chunks for storage, retrieve data chunks, and restore data objects.” [¶0026] (The deduplicating module works as the rehydrating agent, which restores data from backup [i.e., consistent in time])
Dennis, Okada and Chavda are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Okada and Chavda before him/her, to modify the teachings of combination of Dennis and Okada to include the teachings of Chavda with the motivation of optimizing the restoration of deduplicated data that is stored on a server within a data backup/archiving system. [Chavda, ¶0001]
Claim 15 is rejected over Dennis, Okada and Chavda.
Dennis does not explicitly teach comprising rehydrating, by a device different than the computing device, the consistent-in-time data set using the executable copy of the rehydrating agent.
However, Okada teaches “comprising rehydrating, by a device different than the computing device, the consistent-in-time data set using the executable copy of the rehydrating agent.” as “said restoration instruction unit issues said restoration instruction such that  
Claims 3-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. [US 2016/0292043] in view of Bachu et al. [US 2015/0052366] in further view of Chavda et al. [US 2014/0074794] and yet in further view of Okada et al. [US 2008/0178185].
Claim 3 is rejected over Dennis, Bachu, Chavda and Okada.
The combination of Dennis, Bachu and Chavda does not explicitly teach wherein the instructions to send the consistent-in-time data set and the executable copy of the rehydrating agent to the storage resource comprise instructions to send the consistent-in-time data set with the executable copy of the rehydrating agent.
However, Okada teaches “wherein the instructions to send the consistent-in-time data set and the executable copy of the rehydrating agent to the storage resource comprise instructions to send the consistent-in-time data set with the executable copy of the rehydrating agent.” as “when said volume group includes a plurality of backup volumes serving respectively as backup destination logical volumes for said plurality of logical volumes, and data that are always consistent at a point in time when backup is obtained are stored in each of said plurality of backup volumes, said priority determination unit determines said priority of each of said applications on the basis of an execution sequence of a plurality of jobs that are processed by each of said plurality of applications, such that said priority increases steadily toward an application that processes a job to be executed earliest, and said restoration instruction unit issues 
Dennis, Bachu, Chavda and Okada are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Bachu, Chavda and Okada before him/her, to modify the teachings of combination of Dennis, Bachu and Chavda to include the teachings of Okada with the motivation of when recovery is performed using this backup technique, the data volumes belonging to the copy group are recovered to their condition at the same point in time, and therefore consistency between the applications is guaranteed. [Okada, ¶0007]
Claim 4 is rejected over Dennis, Bachu, Chavda and Okada.
The combination of Dennis, Bachu and Chavda does not explicitly teach wherein the instructions to generate the consistent-in-time data set comprise instructions to generate the consistent-in-time data set using the rehydrating agent.
However, Okada teaches “wherein the instructions to generate the consistent-in-time data set comprise instructions to generate the consistent-in-time data set using the rehydrating agent.” as “said restoration instruction unit issues said restoration instruction such that restoration is executed in sequence from said logical volume used by said application having the highest priority.” [¶0008] (When restoration instructions are executed, data will be restored in the storage volume.)
Claim 13 is rejected over Dennis, Okada, Chivda and Bachu.

However, Bachu teaches “wherein the remote storage resource is a physical tape.” as “data storage device 106, backup storage device 108, backup storage device 110, and backup storage device 112 comprise single storage devices such as a hard disk, a tape drive, a semiconductor memory, a plurality of storage devices such as a redundant array system (e.g., a redundant array of independent disks (RAID)), a system for storage such as a library system or network attached storage system, a virtual storage (e.g., a LUN, or logical unit), or any other appropriate storage device or system.” [¶0023] (The storage can have a tape based backup system.)
Dennis, Okada, Chivda and Bachu are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Okada, Chivda and Bachu before him/her, to modify the teachings of combination of Dennis, Okada and Chivda to include the teachings of Bachu with the motivation of perform various recover storage operations efficiently including the creation of a synthetic full backup, a backup clone operation, and a backup data staging operation. [Bachu, ¶0019]
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. [US 2016/0292043] in view of Bachu et al. [US 2015/0052366] in further view of Chavda et al. [US 2014/0074794] and yet in further view of Karinta [US 7,676,510].
Claim 11 is rejected over Dennis, Bachu, Chavda and Karinta.

However, Karinta teaches “wherein the instructions are executable to determine a storage availability of the storage resource.” as “SR policy engine 250 uses this information to determine whether the available overwrite reserve space is less than or equal to the threshold for overwrite reserve space availability. In addition, SR policy engine 250 reads snapinfo files from disk(s) 194, which include information about each backup dataset.” [Col 9, lines 39-42] (A policy engine is to determine availability of storage space in the backup storage.)
Dennis, Bachu, Chavda and Karinta are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Bachu, Chavda and Karinta before him/her, to modify the teachings of combination of Dennis, Bachu and Chavda to include the teachings of Karinta with the motivation of monitor the use of snapshot reserve space on a volume that stores application data and to detect conditions in the snapshot reserve space that indicate a risk of snapshot write failures before there is too little space on the volume to execute I/O requests. [Karinta, Col 2, line 65- Col 3, line 2]
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. [US 2016/0292043] in view of Bachu et al. [US 2015/0052366] in further view of Chavda et al. [US 2014/0074794] and yet in further view of Vijayan et al. [US 2016/0335009].
Claim 16 is rejected over Dennis, Bachu, Chavda and Vijayan.

However, Vijayan teaches “wherein the rehydrating agent is generated as a copy of a memory-stored rehydrating agent that is stored in memory of the computing device, and the rehydrating agent includes a stand-alone executable file.” as “In certain embodiments, the media agent 270 checks one or more performance indicators associated with the media agent 270, such as CPU usage, memory usage, disk I/O time, restore time, restore speed, etc. The media agent 270 may check performance for a restore thread, a restore thread pool, a restore request, a look-ahead thread, a look-ahead thread pool, etc. For example, the media agent 270 monitors the restore speed of a particular restore thread and determines that the average speed for the particular thread is below the average speed of other restore threads.” [¶0314] (Here media agent is working as the secondary/stand-alone file.)
Dennis, Bachu, Chavda and Vijayan are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Bachu, Chavda and Vijayan before him/her, to modify the teachings of combination of Dennis, Bachu and Chavda to include the teachings of Vijayan with the motivation of distributing functionality amongst multiple computing devices can have certain advantages, in other contexts it can be beneficial to consolidate functionality on the same computing device. [Vijayan, ¶0097]
Claim 17 is rejected over Dennis, Bachu, Chavda and Vijayan.

However, Vijayan teaches “wherein the storage resource is not linked to a deduplication method that created the deduplicated data of the consistent-in-time data set.” as “The storage manager 140 may also track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries. Such queries may be entered by the user via interaction with the user interface 158. In general, the management agent 154 allows multiple information management cells to communicate with one another.” [¶0121] (The deduplication agent is not linked to the storage system.)
Dennis, Bachu, Chavda and Vijayan are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Bachu, Chavda and Vijayan before him/her, to modify the teachings of combination of Dennis, Bachu and Chavda to include the teachings of Vijayan with the motivation of distributing functionality amongst multiple computing devices can have certain advantages, in other contexts it can be beneficial to consolidate functionality on the same computing device. [Vijayan, ¶0097]
Claim 18 is rejected over Dennis, Bachu, Chavda and Vijayan.
The combination of Dennis, Bachu and Chavda does not explicitly teach wherein the storage resource is not linked to the deduplication method that generated the deduplicated data, and 

However, Vijayan teaches “wherein the storage resource is not linked to the deduplication method that generated the deduplicated data, and” as “The storage manager 140 may also track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries. Such queries may be entered by the user via interaction with the user interface 158. In general, the management agent 154 allows multiple information management cells to communicate with one another.” [¶0121] (The deduplication agent is not linked to the storage system.)
“the executable copy of the rehydrating agent is generated based on a copy of a memory- stored rehydrating agent that is stored in memory in communication with the processor, wherein the memory-stored rehydrating agent itself is capable of restoring the deduplicated data to the original form.” as “In certain embodiments, the media agent 270 checks one or more performance indicators associated with the media agent 270, such as CPU usage, memory usage, disk I/O time, restore time, restore speed, etc. The media agent 270 may check performance for a restore thread, a restore thread pool, a restore request, a look-ahead thread, a look-ahead thread pool, etc. For example, the media agent 270 monitors the restore speed of a particular restore thread and determines that the average speed for the particular thread is below the average speed of other restore threads.” [¶0314] (Here media agent is working as the secondary/stand-alone file.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Bachu, Chavda and Vijayan before him/her, to modify the teachings of combination of Dennis, Bachu and Chavda to include the teachings of Vijayan with the motivation of distributing functionality amongst multiple computing devices can have certain advantages, in other contexts it can be beneficial to consolidate functionality on the same computing device. [Vijayan, ¶0097]
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. [US 2016/0292043] in view of Okada et al. [US 2008/0178185] in further view of Chavda et al. [US 2014/0074794] and yet in further view of Vijayan et al. [US 2016/0335009].
Claim 19 is rejected over Dennis, Okada, Chavda and Vijayan.
The combination of Dennis, Okada and Chavda does not explicitly teach wherein the sending sends the consistent-in-time data set for archival at the remote storage resource, and the remote storage resource is not linked to a deduplication method that created the deduplicated data of the consistent-in-time data set.
However, Vijayan teaches “wherein the sending sends the consistent-in-time data set for archival at the remote storage resource, and the remote storage resource is not linked to a deduplication method that created the deduplicated data of the consistent-in-time data set.” as “The storage manager 140 may also track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to 
Dennis, Bachu, Okada and Vijayan are analogous arts because they teach data storage system and restoration of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dennis, Okada, Chavda and Vijayan before him/her, to modify the teachings of combination of Dennis, Okada and Chavda to include the teachings of Vijayan with the motivation of distributing functionality amongst multiple computing devices can have certain advantages, in other contexts it can be beneficial to consolidate functionality on the same computing device. [Vijayan, ¶0097]
Claim 20 is rejected over Dennis, Okada, Chavda and Vijayan.
The combination of Dennis, Okada and Chavda does not explicitly teach wherein the generating the rehydrating agent generates the rehydrating agent from a copy of a memory-stored rehydrating agent that is stored in memory of the computing device, wherein the memory-stored rehydrating agent itself is capable of restoring the deduplicated data to the original form.
However, Vijayan teaches “wherein the generating the rehydrating agent generates the rehydrating agent from a copy of a memory-stored rehydrating agent that is stored in memory of the computing device, wherein the memory-stored rehydrating agent itself is capable of restoring the deduplicated data to the original form.” as “In certain embodiments, the media agent 270 checks one or more performance indicators associated with the media agent 270, such as CPU usage, memory usage, disk I/O time, restore time, restore speed, etc. The media agent 270 may 





Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites wherein the instructions to send the consistent-in-time data set and the executable copy of the rehydrating agent to the storage resource comprise instructions to send the consistent-in-time data set separate from the executable copy of the rehydrating agent. The prior arts on record do not appear to teach sending of consistent-in-time data set separate from the executable copy of the rehydrating agent. Therefore, Claim 5 is considered to have allowable subject matter.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein the storage resource is an object-based data repository, and the transmit engine comprises a data connector engine to convert a format of the consistent-in-time data set and the executable copy of the rehydrating agent to a format compatible with the object-based data repository. The prior arts on record do not appear to teach convert a format of the consistent-in-time data set and the executable copy of the rehydrating agent to a format compatible with the object-based data repository. Therefore, Claim 9 is considered to have allowable subject matter.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 recites wherein the remote storage resource is an object-based data repository. The prior arts on record do not appear to teach the remote storage is an object based data repository. Therefore, Claim 14 is considered to have allowable subject matter.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/Primary Examiner, Art Unit 2132